                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:19-CV-00380-M



 JAPHETHN. MATEMU,                               )
                                  Plaintiff,     )
                                                 )
 V.                                              )                     ORDER
                                                 )
 THOMAS BRIENZI et al.,                          )
                                  Defendants.    )




       This matter is before the court on Defendants Thomas Brienzi, Brian Tew, John Herring,

the Town of Holly Springs, and Randy Harrington's Motion to Stay Discovery [DE-82] pending

resolution of their Motion to Dismiss Plaintiffs Fourth Amended Complaint. The remaining

Defendant, Traci Matemu, does not object to the motion to stay. DE-83 at 6. Plaintiff filed a

response in opposition to the motion to stay [DE-88 & DE-89]. Having carefully considered the

motion, the record, Plaintiffs objection to the motion, and applicable authority, the motion to stay

will be allowed.

       Issuing a protective order to stay discovery pending the resolution of a dispositive motion

is an appropriate exercise of the court's discretion. Tilley v. United States, 270 F. Supp. 2d 731,

734 (M.D.N.C. 2003), aff'd, 85 F. App'x 333 (4th Cir. 2004), cert. denied, 543 U.S. 819 (2004).

"The standard factors favoring issuance of a stay include the potential for the dispositive motion

to terminate all claims in the case, strong support for the dispositive motion on the merits, and

irrelevancy of the discovery at issue to the dispositive motion." Baker v. Bank of Am., N A., No.

5:13-CV-92-F, 2013 WL 6408221, at *1 (E.D.N.C. Dec. 6, 2013) (citations omitted); see Remy v.

Lubbock Nat '! Bank, No. 5:17-CV-460-FL, 2019 WL 7631113 , at *2 (E.D.N.C. Mar. 20, 2019)




           Case 5:19-cv-00380-M Document 99 Filed 02/02/21 Page 1 of 2
(listing same three factors). The party moving for a stay bears the burden of demonstrating good

cause and reasonableness. Simpson v. Specialty Retail Concepts, Inc., 121 F.R.D. 261, 263

(M.D.N.C. 1988).

       Here, the factors weigh in favor of implementing a stay. First, Defendants' Motion to

Dismiss Plaintiffs Fourth Amended Complaint has the potential to terminate all claims against

Defendants. Second, even if only granted in part, the result may be a substantial narrowing of the

issues for discovery. Though Plaintiff opposes the stay, he concedes that "Defendant[s] have

substantially complied with [the] discovery order by producing documents although disputes

remain .... " DE-88 at 1. Finally, the pending motion to dismiss has been fully briefed and, thus,

discovery is irrelevant to the motion. For good cause shown and reasonable grounds demonstrated,

the motion is GRANTED.

       IT IS THEREFORE ORDERED that all discovery in this matter shall be stayed pending

the court's resolution of the Motion to Dismiss Plaintiffs Fourth Amended Complaint [DE-80].

The Plaintiffs outstanding motion to amend the scheduling order [DE-76] is DENIED as moot.
                         .         d
       SO ORDERED this the 2__ day of February, 2021.




                                               :?k1lflJ~
                                              RICHARD E. MYERS II
                                                                                ~
                                              CHIEF UNITED STATES DISTRICT JUDGE




          Case 5:19-cv-00380-M Document 99 Filed 02/02/21 Page 2 of 2
